Title: Report on Conference with Robert Morris, 10 January 1783
From: Madison, James
To: 

 
Friday Jany 10. 1783
The Comee. consisting of Mr Rutlidge Mr Osgood & Mr Madison to whom was referred a letter of 9 Jany 1783 from the Superintendt of finance to confer with him thereon and report thereon, report that they have conferred with the Superintendt. who communicated to them the Subject referred to in his letter under their Promise of Secrecy—untill Congress shall direct them to communicate the same to them; and request the sense of Congress whether the Committee shall now make such communication
